IN THE SUPREME COURT OF THE STATE OF NEVADA


                JAMES EUGENE HERMANSON,                                No. 70611
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                             FILED
                                  Respondent.
                                                                                 JUL 1 5 2016
                                                                               TRACIE K LINDEMAN
                                                                            CLERK OF SUPREME COURT
                                        ORDER DISMISSING APPEAL            BY   ._±_yrirsk36
                                                                                  5
                                                                                  DEPUTY CLERK, _


                                This is a pro se appeal from a judgment of conviction and
                amended judgment of conviction. Third Judicial District Court, Lyon
                County; Leon Aberasturi, Judge.
                                The notices of appeal were untimely filed. NRAP 4(b); NRAP
                26(a); NRAP 26(c). Because an untimely notice of appeal fails to vest
                jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944,
                946 (1994), we conclude that we lack jurisdiction to consider this appeal,
                and we
                                ORDER this appeal DISMISSED?




                                           Hardesty


                                                                                             J.
                Saitta



                         1 In
                          light of this order, we take no action on the pro se document filed
                on July 6, 2016.

SUPREME COURT
     OF
   NEVADA

919 1947A
                                                                                         -   2 211 9
                                                                    -.74741:a
                                                                     -
                cc: Hon. Leon Aberasturi, District Judge
                     James Eugene Hermanson
                     Attorney General/Carson City
                     Lyon County District Attorney
                     Third District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
                                               7141